Citation Nr: 0519284	
Decision Date: 07/15/05    Archive Date: 07/22/05

DOCKET NO.  00-08 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
to include pleurisy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
January 1964.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the Newark, 
New Jersey Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied service connection for pleurisy.

In August 2004, the Board remanded the case to the RO to 
provide required notices to the veteran and to develop 
additional evidence.  The RO has addressed those matters and 
returned the case to the Board for consideration.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not have a documented respiratory 
disorder during service.

3.  Evidence of pleurisy was not recorded until several years 
after the veteran's service.


CONCLUSION OF LAW

Neither pleurisy nor any other respiratory disorder was 
incurred or aggravated in service.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159A, 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, address VA's duties to notify a 
claimant of information and evidence necessary to 
substantiate a claim for VA benefits, and to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2004); 38 C.F.R. § 3.102, 3.156, 3.159, 3.326 (2004).  VA is 
not required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. § 5103A.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In August 2001 and August 2004, VA sent the 
veteran letters that addressed these matters.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and available VA 
treatment records have been associated with the claims files.  
All available identified private treatment records have been 
obtained.  All of the identified VA and private treatment 
records were sought, but in some cases the treating facility 
or physician responded that the records were no longer 
available.  The veteran had a VA examination in February 1999 
that addressed his respiratory system.  In the August 2001 
and August 2004 VCAA letters, VA asked the veteran to advise 
VA if there were any other information or evidence he 
considered relevant to his claims, and notified him that he 
needed to submit all pertinent evidence in his possession.  
In letters issued in January 2000, August 2001, and August 
2004, in the March 2000 statement of the case, in 
supplemental statements of the case issued in September 2000, 
October 2003, and February 2004, and in the August 2004 Board 
remand, VA advised the veteran what evidence VA had 
requested, and what evidence VA had received.  VA's duty to 
assist has been fulfilled in this case.

Fourth, the appellant was not prejudiced by VA's issuance of 
the August 2004 VCAA letter after the initial adverse rating 
decision of November 1999.  The United States Court of Appeal 
for Veterans Claims (Court) has held that a claimant is 
entitled to VCAA notice prior to initial adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
While the notice provided here was not accomplished in the 
mandated chronological order, the Board remanded the case in 
August 2004 to the AOJ to ensure that the required notice was 
provided, and for VA to follow proper processes in subsequent 
actions.  Id.  Thereafter, the appellant was provided notice 
in August 2004 and an ample opportunity to submit pertinent 
evidence in support of his claim.  It is evident, based on 
the notice that was provided and the veteran's own actions 
that he knew or should have known what was necessary to 
substantiate his claim.

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).



Service Connection Claim

The veteran contends that he has a respiratory disorder, 
diagnosed as pleurisy, that began during service.  Service 
connection may be established for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107.

The veteran's service medical records are silent for pleurisy 
or other respiratory system problems.  The reports of the 
December 1961 entrance examination and November 1963 
separation examination, indicated that his lungs were normal.  
Outpatient treatment notes do not reflect any complaint 
regarding breathing.

In a January 1971 letter, private physician Rufus R. Little, 
M.D., wrote that an x-ray of the veteran's chest, performed 
as part of a mass screening for tuberculosis and other 
respiratory diseases, had revealed a rounded phrenic angle at 
the right lung.  The diagnosis was inactive right pleurisy.

In January 1996, a radiologist indicated that findings on x-
rays of the veteran's chest taken at a state facility could 
represent interstitial-like infiltrates, or possibly small 
bilateral pleural effusions.  A clinician indicated that the 
x-rays showed evidence of previous asbestos exposure.  

Following a May 1996 chest x-ray, a radiologist found chronic 
fibrotic changes in the both lung bases, with associated 
pleural thickening, and no evidence of acute pathology.  An 
August 1997 chest x-ray revealed findings consistent with 
asbestosis.  In May 1998, a private physician found that 
chest x-rays showed asbestosis changes.  Private treatment 
notes from October 1998 reflect the veteran's reports of mild 
shortness of breath on exertion.  

VA outpatient treatment notes dated from 1998 to 2000 show 
the veteran's reports of shortness of breath.  He related a 
history of asbestos exposure, through work from 1968 to 1993 
in an old factory that had asbestos for insulation.  In April 
1999, a VA examiner noted a few crackles and rhonchi in the 
lungs, x-ray evidence of pleural thickening with 
calcification, and pulmonary function test (PFT) results 
consistent with mild restrictive process.  The examiner's 
impressions were interstitial and pleural disease, and rule 
out asbestosis.  In 2000, a treating physician listed a 
diagnosis of restrictive lung disease.

In February 1999, the veteran was examined for a state 
disability agency.  The veteran reported a three year history 
of shortness of breath on exertion.  He reported that he had 
been hospitalized for 30 days in 1970 for uncontrolled 
hypertension, and later hospitalized at a VA hospital for 30 
days for uncontrolled hypertension and chest discomfort.  He 
stated that, about a year prior to the 1999 examination, he 
had received medication for shortness of breath and swelling 
of the ankles.  On examination, the veteran's lungs were 
clear to percussion and auscultation.  PFTs were found to be 
within normal limits.  The examiner found that the veteran 
had hypertensive cardiovascular disease, and that recent 
treatment for shortness of breath and pedal edema suggested 
congestive heart failure.

On VA examination in February 1999, the veteran related a 
history of pleurisy in 1973.  He stated that he had been 
treated conservatively with medications, but he denied being 
hospitalized.  He indicated that he had been asymptomatic 
between 1963 and 1970, and had been hospitalized in 1970 for 
a lung condition.  He reported that he currently had 
shortness of breath on exertion and chest pains.  On 
examination, his chest was clear, with no rhonchi or wheezes.  
Chest x-rays showed bilateral pleural thickening, compatible 
with prior pleural disease.  PFT results were reported but 
not interpreted.  The impression was history of pleurisy.

In April 1999, the United States Social Security 
Administration (SSA) found that the veteran had been disabled 
since 1998 as a result of arthritis in the hands and 
asbestosis.

In a December 1999 notice of disagreement, the veteran noted 
that he had been an inpatient for 30 days at the VA Medical 
Center (VAMC) in East Orange, New Jersey in the 1960s.  At a 
May 2000 hearing at the RO, the veteran reported that he had 
developed pleurisy during service, in approximately November 
1963.  He stated that he was on maneuvers in the mountains of 
Germany, suffered frostbite, and thereafter developed 
pleurisy.  He stated that he was treated in the field, with 
medication, and by taking shelter in a tent and warming up 
under a blanket for about ten minutes.  After warming up, he 
returned to the training.  He indicated that he was not aware 
of having any respiratory problems at the time of his 
separation from service in January 1964.

The veteran reported that in 1964 or 1965, he was treated at 
the Hackensack Medical Center, and then at the East Orange 
VAMC, and that fluid was drained from his chest.  He stated 
that the treatment was for pleurisy and another resulting 
condition.  He reported that he had experienced shortness of 
breath with exertion since service.  He related that he had 
worked after service, from 1968 to 1993, in a chemical plant.  
He stated that his family physician in the years immediately 
following service had been Arthur Chaney, M.D., and that Dr. 
Chaney had seen him when he was at Hackensack Medical Center.

The RO sought records of the medical treatment the veteran 
reported.  In 1999, the East Orange VAMC indicated that they 
did not have records of treatment of the veteran prior to 
1988.  In 2000, Hackensack Medical Center reported that they 
only kept records for twenty years.  Dr. Chaney wrote in 2000 
that he had not treated the veteran in over ten years, and 
that no records were available.  He stated that he had not 
started practicing in New Jersey until 1967.

The claims file contains statements, submitted in 2000, from 
persons who know the veteran.  The veteran's former wife 
wrote that she had been married to the veteran from 1962 to 
1978, and that he had suffered chest pains and dizziness 
caused by pleurisy and trouble breathing.  She indicated that 
he had gone to the East Orange VAMC.  One of the veteran's 
sisters wrote that she remembered the veteran going to the VA 
hospital shortly after his discharge from service.  A brother 
wrote that he remembered taking the veteran to the VA 
hospital where he was admitted.

The veteran's service medical records do not reflect 
treatment for any respiratory problems during service, and do 
not show any chronic respiratory disorder at the time of 
separation from service.  There are no records available of 
medical treatment during the year or two immediately 
following the veteran's separation from service.  The 
earliest medical record of any respiratory disorder is from 
1971, several years after the veteran's separation from 
service.

Medical records from the 1990s forward show a respiratory 
disorder, including pleural pathology.  There is some 
evidence that the veteran's postservice employment may have 
exposed him to asbestos, and there is evidence that his lung 
and pleural disorders may be related to that exposure.  In 
any case, considering the absence of documentation of a 
respiratory problem from the time of service or several years 
following service, the preponderance of the evidence is 
against a finding that a respiratory disorder began in 
service and continued after service.  Therefore, the Board 
denies the veteran's claim.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claim the doctrine is not for 
application.  38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a respiratory disorder, 
to include pleurisy, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


